Exhibit 10.37

 

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is made as of September 22, 2003, between CIT Group/Equipment
Financing, Inc. (“Secured Party”) and Resorts International Hotel, Inc.
(“Debtor”).

 

 

PRELIMINARY STATEMENTS

 

A.    Pursuant to the Amended and Restated Loan and Security Agreement dated as
of June 24, 2002 (as may be further amended, supplemented or modified from time
to time, the “Loan Agreement”), by and between Debtor and Secured Party, Secured
Party agreed to make certain Loans to Debtor upon the terms and conditions set
forth therein.

 

B.    Debtor and Secured Party desire to make certain amendments to the Loan
Agreement, based on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor and Secured Party agree as follows:

 

1.    Capitalized terms used in this Amendment shall have the same meanings
given them in the Loan Agreement, unless otherwise defined herein.

 

2.    Section 2.4 of the Loan Agreement is hereby amended by the insertion of a
new subsection (c) that reads in its entirety as follows:

 

“(c)    Regarding Loan Amortization. Anything in this Section 2.4 to the
contrary notwithstanding, except in the case where any Event of Default occurs,
the parties agree that no Loan shall be amortized so that any scheduled Payment
Date will occur after February 28, 2009. Accordingly, to the extent that, at
anytime, the application of any of the provisions of Section 2.4(a) or Section
2.4(b) require that any scheduled Payment Date occur after February 28, 2009,
then, except in the case of where an Event of Default has occurred, at such
time, such provision shall be deemed automatically modified so that no scheduled
Payment Date will occur after February 28, 2009.

 

3.    The first sentence of Section 7.5 of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:

 

“Fail to maintain for the Debtor Group on a consolidated basis a minimum fixed
charge coverage (“Minimum Fixed Charge Covenant”) of 1.0:1 for the period
commencing on the date hereof and ending June 30, 2004 and 1.2:1 for all periods
thereafter on a rolling four-quarter basis from the date hereof through the date
on which all principal and interest on all Loans are indefeasibly paid in full.”

 

4.    Section 7.6 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:



--------------------------------------------------------------------------------

“7.6    Maximum Senior Indebtedness/EBITDA. From the period beginning on the
date hereof through the date on which all principal and interest on all Loans
are indefeasibly paid in full, fail to maintain a ratio, as determined on a
Debtor Group consolidated basis, between Senior Debt and EBITDA (“Senior
Debt/EBITDA Maximum Leverage Covenant”) that does not exceed the following:

 

 

Rolling 4 Quarters Ending:

   Maximum Leverage Ratio

--------------------------------------------------------------------------------

Inception (June     , 2002) through 12/31/02

   6.75:1.0

03/31/03 - 12/31/03

   6.75:1.0

03/31/04

   6.75:1.0

06/30/04

   6.75:1.0

09/30/04

12/31/04

  

6.00:1.0

5.50:1.0

03/31/05

06/30/05 - 12/31/05

  

5.00:1.0

4.00:1.0

03/31/06 - 12/31/06

   3.75:1.0

03/31/07 - 12/31/07, and thereafter

   3.50:1.0

 

 

In the event Secured Party agrees to extend the Equipment Loan Period beyond
June 30, 2004 for any period of time, then the foregoing dates shall be deemed
extended by a like period of time.”

 

5.    If that certain Guaranty in the form attached hereto as Exhibit A (the
“KINA Guaranty”) is entered into by all the parties thereto and a true, complete
and correct copy of such KINA Guaranty as so executed is delivered to Secured
Party, then so long as such KINA Guaranty remains in full force and effect, (a)
the obligations under such KINA Guaranty shall not constitute indebtedness for
purposes of Section 7.4 or 7.6 of the Loan Agreement and (b) the entering into
such KINA Guaranty by each member of the Debtor Group shall not constitute a
breach of Section 7.7 of the Loan Agreement or Section 4 of the Guaranty. Debtor
and Guarantor acknowledge and agree that Secured Party is a third-party
beneficiary of Section 19 of the KINA Guaranty; and accordingly, without the
prior written consent of Secured Party, neither Guarantor nor Debtor shall (and
each shall cause each other member of the Debtor Group not to) enter into any
agreement or other arrangement that will or will have the effect of amending,
modifying or supplementing in any respect Section 6(a) or Section 19 of the KINA
Guaranty—it being agreed that (1) any such agreement or arrangement shall be
void and of no effect and (2) if at any time the KINA Guaranty is amended,
modified, supplemented or terminated in any respect, Debtor shall deliver to
Secured Party a true, complete and correct copy of the fully executed writing
evidencing such amendment, modification, supplementation or termination.

 

6.    Pursuant to Section 15.7(a) of the Loan Agreement Debtor agrees to pay all
the reasonable legal fees and expenses incurred by Secured Party in connection
with the negotiation, preparation, execution and delivery of this Amendment (the
“Relevant Legal Fees”). Accordingly, upon receipt by Debtor of an invoice for
the Relevant Legal Fees from Secured Party’s counsel, Sills Cummis Radin
Tischman Epstein & Gross, Debtor shall pay the same.

 

7.    In order to induce Secured Party to enter into this Amendment, Debtor
hereby represents and warrants that:

 

(a)    Except as set forth herein, no Event of Default has occurred and is
continuing or will occur after giving effect to the transactions contemplated by
this Amendment.

 

2



--------------------------------------------------------------------------------

(b)    this Amendment has been duly authorized, executed and delivered by Debtor
and constitutes its legal, valid and binding obligation, enforceable in
accordance with its terms;

 

(c)    the Loan Agreement and each of the Relevant Documents, after giving
effect to this Amendment and the transactions contemplated hereby, continue to
be in full force and effect and to constitute the legal, valid and binding
obligations of Debtor, enforceable against Debtor in accordance with their
respective terms; and

 

(d)    the representations and warranties made by Debtor in or pursuant to the
Loan Agreement or any Relevant Document, or which are contained in any
certificate, document or financial or other statement furnished at any time
under or in connection herewith or therewith, are true and correct in all
material respects on and as of the date hereof, as though made on and as of such
date.

 

8. This Amendment shall become effective as of September 22, 2003 upon receipt
by Secured Party of (a) four (4) originals of this Amendment executed by each
member of the Debtor Group party hereto and an original of this Amendment
executed by Secured Party; (b) such other documents, instruments and
certificates as Secured Party may reasonably request, in form and substance
reasonably satisfactory to Secured Party (including, without limitation,
incumbency certificates, UCC-1 financing statements, UCC, judgment and tax lien
searches, charter documents and certificates of good standing); (c) payment of
the Relevant Legal Fees; and (d) payment of $30,000 to Secured Party as an
amendment fee.

 

9. Debtor hereby confirms that all liens granted on the Collateral shall
continue unimpaired and in full force and effect.

 

10. This Amendment may be executed in several counterparts, each of which, when
executed and delivered, shall be deemed an original, and all of which together
shall constitute one agreement. Any signature delivered by a party by facsimile
transmission shall be deemed to be an original signature hereto.

 

11. This Amendment shall be governed by and construed in accordance with the
laws of the State of New Jersey without giving effect to principles of conflicts
of law. This Amendment shall be binding upon and inure to the benefit of Debtor,
Secured Party, and their respective successors and permitted assigns.

 

12. From and after the effectiveness hereof, all references to the Loan
Agreement in the Loan Agreement or in any Relevant Document shall mean the Loan
Agreement as amended and modified by this Amendment.

 

13. Except as amended and otherwise modified by this Amendment, the Loan
Agreement and the Relevant Documents shall remain in full force and effect in
accordance with their respective terms. Except as expressly provided herein,
this Amendment shall not constitute an amendment, waiver, consent or release
with respect to any provision of the Loan Agreement or any Relevant Document, a
waiver of any Event of Default thereunder, or a waiver or release of any of
Secured Party’s rights or remedies (all of which are hereby reserved). Debtor
expressly ratifies and confirms the waiver of jury trial and other provisions of
Section 15.2 of the Loan Agreement.

 

 

[NO FURTHER TEXT ON THIS PAGE: SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed,
all as of the day and year first above written.

 

 

Debtor: Resorts International Hotel, Inc.

By:

 

/S/    AUDREY S. OSWELL

--------------------------------------------------------------------------------

Name/Title:

  Audrey S. Oswell     President and CEO Secured Party: CIT Group/Equipment
Financing, Inc.

By:

 

/S/    KATIE J. SAUNDERS

--------------------------------------------------------------------------------

Name/Title:

  Katie J. Saunders     Senior Credit Analyst

 

 

The undersigned agrees to the second sentence of Section 4 of this Amendment and
also affirms and agrees that (i) its obligations under the Guaranty and
Suretyship Agreement, dated June 24, 2002, for the benefit of Secured Party
shall be unimpaired by this Amendment and (ii) such obligations remain unaltered
and in full force and effect and are hereby ratified and confirmed.

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed, all as of the day and year first above written.

 

 

Guarantor: Resorts International Hotel and Casino, Inc.

By:

 

/S/    AUDREY S. OSWELL

--------------------------------------------------------------------------------

Name/Title:

  Audrey S. Oswell     President and CEO

 

4